Title: From Thomas Jefferson to Nicholas King, 29 May 1801
From: Jefferson, Thomas
To: King, Nicholas


               
                  Sir
                  Washington May 29. 1801.
               
               Your favor of yesterday has been duly recieved. I doubt whether we have the same view of the transaction between the Commissioners and mr Prout, as to the matter of fact. their agreement was to redivide the lots in question, so as to give to mr Prout his part on one side of a street and to have theirs on another side, an operation which I understand to be agreeable to law & practice. the ground thus resulting to the Commissioners on redivision, becomes building lots & for sale; and are accordingly sold to the US. as a site for their barracks; the money will be applicable to the purposes of the trust; and will either be recieved from the treasury for this purpose, or remain there to the debit of the US. towards discharging the debt lent or guaranteed by them. as far as I understand this operation it seems correct, but I am not sufficiently intimate with the affairs of the city to have entire confidence in my view of the subject, and shall therefore be glad to be set right if I have taken an erroneous view of the subject. this is the object of my addressing my answer to yourself directly, instead of referring the matter to the Commissioners to whom regularly all propositions must come for a first decision
               the site of the barracks has been fixed on by the Secretary of the Navy and it has never been deemed injurious to adjoining lot holders for a neighbor to fix on his own ground anything [whatsoever] which the law does not deem a nuisance. barracks are not of this character. they are the less [inconvenient] to the neighbors in this case, because [as] yet nobody has built […] the ground. Accept my salutations & good wishes
               
                  
                     Th: Jefferson
                  
               
            